


Exhibit 10.1

 

IBM EXCESS 401(k) PLUS PLAN

(As Amended and Restated effective as of January 1, 2010)

 

AMENDMENT No. 1

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Excess 401(k) Plus Plan (the “Plan”), an unfunded deferred
compensation plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

 

In accordance with Section 10.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan effective as of January 1, 2010.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective for Deferral Periods that
begin on or after January 1, 2013, except as otherwise specified herein.

 

Amendment:

 

1.                                      Section 1.01 (“Name of Plan and
Effective Date”) is amended by adding the following at the end of the existing
text:

 

The Plan was amended on December 6, 2012 to change the eligibility requirements
for, and the manner of calculating, Company Contributions under the Plan.
Articles II, III, IV, and V, as so amended, apply to Company Contributions for
Deferral Periods that begin on or after January 1, 2013.

 

2.                                      Article II (“Definitions”) is amended by
adding the following definition immediately following the definition of
“Company”:

 

“Company Contribution-Eligible Individual” generally means, with respect to a
Plan Year, any individual who satisfies (a) or (b) below:

 

(a) On December 15 of the Plan Year, the individual is employed by the Company
or a Domestic Subsidiary, is on a U.S. payroll, and is not a Supplemental
Employee; for this purpose, an individual (other than a Supplemental Employee)
shall be treated as “employed” if the individual is on a leave of absence that
is classified in the employer’s payroll records as a bridge leave, a
pre-retirement planning leave, a paid or unpaid leave of absence, or a military
leave.

 

1

--------------------------------------------------------------------------------


 

(b) The individual terminates employment with the Company and its Domestic
Subsidiaries during the Plan Year due to Retirement.

 

An individual shall not be a Company Contribution-Eligible Individual for a Plan
Year if the individual terminates employment with the Company and its Domestic
Subsidiaries prior to December 15 of the Plan Year for any reason other than
Retirement, including death, or if the individual is receiving LTD benefits on
December 15 of the Plan Year and did not satisfy the age and/or service
requirements for Retirement on the date the LTD benefits commenced.
Notwithstanding the general rule set forth in (a) and (b) above, an individual
shall not be a Company Contribution-Eligible Individual for a Plan Year if the
individual terminates employment with the Company and its Domestic Subsidiaries
during the Plan Year for a reason other than Retirement and is rehired later in
the Plan Year.

 

Notwithstanding any other provision in this definition, IBM’s chief human
resources officer may, in such officer’s sole discretion, determine that an
individual shall be treated as a Company Contribution Eligible Individual for a
Plan Year even if the individual does not otherwise satisfy the requirements set
forth above.

 

3.                                      Article II (“Definitions”) is amended by
adding the following definition immediately following the definition of “Rehire
Pay”:

 

“Retirement” means termination of employment (a) with at least 30 years of
service, (b) after reaching age 55 with at least 15 years of service, (c) after
reaching age 62 with at least 5 years of service, (d) after reaching age 65 with
at least 1 year of service, or (e) while participating in the Transition to
Retirement program. For purposes of this definition, “year of service” means a
year of Eligibility Service as defined in the IBM Personal Pension Plan.

 

4.                                      Section 3.01 (“Eligibility for Elective
Deferrals”) is amended by modifying subsection (b) to read, in its entirety, as
follows:

 

(b) the Plan Administrator, in its sole discretion, estimates as of the
September 1 immediately preceding the first day of the Deferral Period (or such
other date prescribed by the Plan Administrator) that the Employee’s pay for the
calendar year immediately preceding the first day of the Deferral Period will
exceed the Pay Limit as then in effect, or determines that the Employee is
eligible to participate pursuant to the Transition to Retirement program; and

 

5.                                      Section 3.01 (“Eligibility for Elective
Deferrals”) is amended by adding the following at the end of the existing text:

 

Notwithstanding any other provision in this Section 3.01, IBM’s chief human
resources officer may, in such officer’s sole discretion, determine that an
Employee shall be eligible to make Elective Deferrals for a Deferral Period even
if the Employee does not otherwise satisfy the requirements set forth above. Any
such determination shall be made between September 1 and November 15 immediately
preceding the Deferral Period.

 

2

--------------------------------------------------------------------------------


 

6.                                      Section 3.02 (“Eligibility for Matching
and Match Maximizer Contributions”) is amended to read, in its entirety, as
follows:

 

3.02.       Eligibility for Matching Contributions.  An Employee shall be
eligible for Matching Contributions for a Plan Year that ends after the Employee
has reached his or her Program Eligibility Date, provided that the Employee is
eligible for, and makes, Elective Deferrals during the Plan Year, and effective
for Matching Contributions payable with respect to Deferral Periods that begin
on or after January 1, 2013, is a Company Contribution-Eligible Individual for
the Plan Year. However, an Employee’s Matching Contributions for a Plan Year
shall be calculated without regard to any Elective Deferrals or Excess
401(k) Eligible Pay for any payroll period:

 

(a) beginning after the Employee has a 409A Separation from Service and ending
before the next Deferral Period for which the Employee is eligible for, and
makes, Elective Deferrals;

 

(b) beginning after the Employee receives a hardship withdrawal under the
401(k) Plan and within the same Plan Year as such hardship withdrawal occurs;
and, solely with respect to Performance Pay, within the first quarter of the
Plan Year immediately following the Plan Year in which the hardship withdrawal
occurs;

 

(c) beginning after the Employee becomes a Supplemental Employee and ending
before the next Deferral Period for which the Employee is eligible for, and
makes, Elective Deferrals; or

 

(d) beginning after the Employee begins to receive LTD Benefits (whether or not
he or she makes Elective Deferrals) and ending before the next Deferral Period
for which the Employee is eligible for, and makes, Elective Deferrals.

 

7.                                      Section 3.03 (“Eligibility for Automatic
Contributions and Transition Credits”) is amended to read, in its entirety, as
follows:

 

3.03.       Eligibility for Automatic Contributions.

 

(a) General Rule.  Except as provided in subsection (b) (regarding Employees
hired before September 1, 2007), and subsection (c) (regarding the period
following a 409A Separation from Service), an Employee shall be eligible for
Automatic Contributions for a Plan Year only if:

 

(1)                                 the Employee is eligible during that Plan
Year for “automatic contributions” under the 401(k) Plan;

 

(2)                                 the Employee is eligible to make Elective
Deferrals during the Plan Year (regardless of whether the Employee has elected
to make Elective Deferrals for the Plan Year); and

 

(3)                                 effective for Automatic Contributions
payable with respect to Deferral Periods that begin on or after January 1, 2013,
the Employee is a Company Contribution-Eligible Individual for the Plan Year.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding any Plan provision to the contrary, if the individual is
eligible to make Elective Deferrals during the Plan Year only with respect to
Performance Pay during the Performance Pay Deferral Period that ends in the Plan
Year, the individual is eligible for Automatic Contributions, if at all, only
with respect to the portion of the Performance Pay actually deferred under this
Plan (except as provided in subsection (b), below).  For example, if an
individual is eligible to make Elective Deferrals for Deferral Periods that
begin in 2013 but is not eligible to make Elective Deferrals for Deferral
Periods that begin in 2014, the individual is not eligible for Automatic
Contributions in 2014 except with respect to any Elective Deferrals of
Performance Pay for the Performance Pay Deferral Period ending March 31, 2014
(and except as provided in subsection (b), below).

 

(b) Employees Hired Before September 1, 2007.   Notwithstanding subsection (a),
above, an Employee who is continuously employed by the Company since August 31,
2007, shall be eligible for Automatic Contributions for a Plan Year if the
Employee is eligible during that Plan Year for “automatic contributions” under
the 401(k) Plan as described in subsection (a)(1), above, and, effective for
Automatic Contributions payable with respect to Deferral Periods that begin on
or after January 1, 2013, is a Company Contribution-Eligible Individual for the
Plan Year as described in subsection (a)(3), above, even if the Employee is not
eligible to make Elective Deferrals during the Plan Year.

 

(c) Eligibility after 409A Separation from Service.  An Employee’s Automatic
Contributions for a Plan Year shall be calculated without regard to any Elective
Deferrals or Excess 401(k) Eligible Pay for any payroll period that begins after
the Employee has a 409A Separation from Service and ends before the next
Deferral Period for which the Employee is eligible for, and makes, Elective
Deferrals.

 

8.                                      Section 4.02 (“Matching Contributions”)
is amended to read, in its entirety, as follows:

 

4.02.       Matching Contributions. For each Plan Year, a Matching Contribution
shall be credited to the Post-2004 Company Account for each Eligible Employee
who satisfies the eligibility requirements described in Section 3.02 for such
Plan Year. An Eligible Employee’s Matching Contribution is the sum of the
following:

 

(a) the lesser of (A) the company matching contribution percentage applicable to
the Eligible Employee under the 401(k) Plan or (B) the Elective Deferral
percentage elected by the Eligible Employee (without regard to any Combined Base
Pay Election) for the Plan Year, multiplied by the Eligible Employee’s Elective
Deferrals for the Plan Year, for each payroll period that ends after the
Employee’s Program Eligibility Date; and

 

(b) the lesser of (A) the company matching contribution percentage applicable to
the Eligible Employee under the 401(k) Plan or (B) the Elective Deferral
percentage elected by the Eligible Employee (without regard to any Combined Base
Pay Election) for the Plan Year, multiplied by the Eligible Employee’s Excess
401(k) Eligible Pay for the Plan Year;

 

4

--------------------------------------------------------------------------------


 

provided that the sum of (a) and (b) shall not exceed the Elective Deferrals
credited to the Eligible Employee for such Plan Year, for payroll periods that
end after the Employee’s Program Eligibility Date.

 

9.                                      Section 5.01 (“Automatic Contributions”)
is amended to read, in its entirety, as follows:

 

5.01                        Automatic Contributions.  For each Plan Year, an
Automatic Contribution shall be credited to the Post-2004 Company Account for
each Employee who is eligible for Automatic Contributions for the Plan Year
under Section 3.03 in an amount equal to the sum of:

 

(a)                                 the Employee’s “automatic contribution
percentage” under the 401(k) Plan multiplied by the Employee’s Elective
Deferrals, if any, for each payroll period that ends after the Employee’s
Program Eligibility Date; plus

 

(b)                                 the Employee’s “automatic contribution
percentage” under the 401(k) Plan multiplied by the Employee’s Excess
401(k) Eligible Pay, if any, for the Plan Year.

 

Notwithstanding the foregoing, for purposes of calculating the Automatic
Contributions payable to Employees in the Transition to Retirement program, the
Employee’s Elective Deferrals and Excess 401(k) Eligible Pay shall be calculated
based on the Employee’s actual Performance Pay, and the Base Pay the Employee
would have received if the Employee had received a full-time rate of Base Pay
for all portions of the Plan Year in which the Employee received a reduced rate
of Base Pay.

 

10.                               Section 5.02 (“Transition Credits”) is deleted
in its entirety. Sections 5.03 and 5.04 are re-numbered as Sections 5.02 and
5.03, respectively, and all cross-references thereto are modified accordingly.

 

11.                               Section 7.03 (“Applicable Company
Contributions”) is amended by modifying the first sentence to read, in its
entirety, as follows:

 

For purposes of this ARTICLE VII, “Applicable Company Contributions” means
Company Contributions (adjusted for deemed earnings, gains, or losses) credited
to the Participant’s Account during the period (i) beginning 12 months before
the date of the first occurrence of the Detrimental Activity, and (ii) ending on
the last day of the Plan Year in which the Participant terminates employment
with the Company.

 

12.                               Article XII (“Claims Procedure”) is amended by
adding the following paragraph at the end of the existing text:

 

Any limitations periods for filing claims in court that apply under the
401(k) Plan shall also apply under this Plan. This incorporation by reference is
not intended to broaden the scope of the claims that are available under this
Plan. For example, certain claims that may be pursued under the 401(k) Plan in
certain circumstances (such as claims for breach of fiduciary duty) may not be
pursued under this Plan.

 

5

--------------------------------------------------------------------------------
